Citation Nr: 1402078	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-42 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) for lumbar disc herniation with intervertebral disc syndrome (IVDS), in excess of 10 percent prior to February 3, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to a higher initial disability rating for hemorrhoids, in excess of 0 percent prior to February 3, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to a higher initial disability rating for right upper extremity neurological damage, in excess of 50 percent prior to February 3, 2011.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 3, 2011. 

5.  Entitlement to service connection for bilateral hip disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1988 to November 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  April 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2012, the RO granted a higher initial 90 percent evaluation for right upper extremity neurological damage (the maximum rating under the applicable Diagnostic Codes) from February 3, 2011, a higher initial 40 percent rating for lumbar disc herniation with IVDS from February 3, 2011, and a higher initial 10 percent rating for hemorrhoids from February 3, 2011.  In a December 2013 Appellant's brief, the Veteran's representative asserts that because the Veteran has been rated as 100 percent disabled since February 3, 2011, the issues of entitlement to a higher initial disability rating in excess of 90 percent for right upper extremity neurological damage (on an extraschedular basis) from February 3, 2011 and entitlement to a TDIU from February 3, 2011 are moot.  Accordingly, the Board finds that the appeal for a higher initial rating for right upper extremity neurological damage from February 3, 2011 and a TDIU from February 3, 2011 are moot or have effectively been withdrawn by the Veteran through his authorized representative.  

In July 2012, the RO granted service connection for left lower extremity peripheral neuropathy as secondary to lumbar disc herniation with IVDS and assigned a 20 percent rating from February 3, 2011.  The Veteran has not appealed the assigned initial rating or effective date for the grant of service connection; therefore, the issue of entitlement to a higher initial evaluation for left lower extremity peripheral neuropathy is not before the Board.


FINDINGS OF FACT

1.  For the entire rating period, lumbar disc herniation with IVDS has been manifested by 15 degrees forward flexion in the thoracolumbar spine, limited by pain; the Veteran was unable to complete repetitive range of motion due to pain and instability.   

2.  The Veteran's lumbar disc herniation with IVDS has not resulted in incapacitating episodes having a total duration of at least six weeks during any 12 month period.

3.  The Veteran does not have a diagnosed right lower extremity neurological disorder secondary to service-connected lumbar disc herniation with IVDS.
 
4.  Prior to February 3, 2011, hemorrhoids have been external, manifested by itching, swelling, and pain, but not bleeding, thrombosis, frequent recurrence, excess redundant tissue.

5.  From February 3, 2011, hemorrhoids have been external, not reducible, and moderate in size, with frequent recurrence and excessive redundant tissue, but not persistent bleeding and with secondary anemia, or with fissures

6.  For the entire rating period prior to February 3, 2011, right upper extremity neurological damage approximates complete paralysis of the upper, middle, and lower major radicular groups.

7.  For the entire rating period prior to February 3, 2011, the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 

8.  The Veteran does not have a current bilateral hip disability.

9.  The Veteran does not have a current right leg disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to February 3, 2011, the criteria for a higher initial 40 percent rating for lumbar disc herniation with IVDS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2013). 

2.  From February 3, 2011, the criteria for a higher initial rating in excess of 40 percent for lumbar disc herniation with IVDS have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2013). 

3.  The criteria for a higher initial rating for hemorrhoids, in excess of 0 percent, prior to February 3, 2011, and in excess of 10 percent thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).  

4.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to February 3, 2011, the criteria for a higher initial 90 percent rating for right upper extremity neurological damage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2013).

5.  Resolving the benefit of the doubt in favor of the Veteran, for the entire rating period prior to February 3, 2011, the criteria for a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).

6.  The criteria for service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for a right leg disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a September 2008 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice letter included information regarding how disability ratings and effective dates are assigned.  

The appeal for a higher initial rating for a lumbar spine disability, hemorrhoids, and right upper extremity neurological damage arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

The Board is granting a TDIU prior to February 3, 2011.  Because this decision constitutes a full grant of the benefits sought with respect to this issue, no further discussion regarding VCAA notice or assistance duties is required to address the TDIU claim.  

The Veteran was afforded VA authorized examinations in October 2008, February 2011, and May 2011.  38 C.F.R. § 3.159(c)(4) (2013).  The Veteran was also afforded a VA authorized examination in October 2007, dated just prior to his separation from service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board will discuss in more detail below, the Board finds that the October 2008 VA examination is not adequate for rating the service-connected lumbar spine disability and right arm neurological damage as range of motion measurements do not appear to have been accurately recorded.  The Board finds, however, that the October 2008 VA examination is adequate for evaluating service-connected hemorrhoids based on physical examination of the Veteran.  The October 2008 VA examination also included a review of x-ray evidence and neurological testing, and is, therefore, probative in addressing whether the Veteran has a currently diagnosed bilateral hip or right leg disability.   The Board finds that the February 2011 VA examination is adequate for rating purposes and for assessing the Veteran's current disabilities because it was performed by a medical professional, was based on a review of the record, history and symptomatology from the Veteran, and a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 
22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the May 2011 neurological evaluation reported findings pertinent to rating the right upper extremity, but did not clearly address impairment or diagnoses in the lower extremities.  

Because the weight of the evidence establishes no current disability of the bilateral hips or right lower extremity, the Board finds that a remand for a VA opinion is not necessary to address the service-connection claims, either on a direct or secondary basis.  The Board finds that current examinations of record adequately address the question of current diagnosis, and, absent evidence of a current disability, there is no reasonable possibility that an opinion could aid in substantiating the claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, Navy medical records, VA authorized examinations, and the Veteran's statements.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned to the service-connected hearing loss disability by seeking appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The RO issued a new rating decision in December 2012, granting higher ratings for lumbar disc herniation, hemorrhoids, and right arm neurological damage from February 3, 2011, creating a staged rating.  The Board finds that the assigned staged rating is appropriate for the evaluation of hemorrhoids.  The Board finds, however, that the weight of the evidence does not establish that lumbar disc herniation or right arm neurological damage have changed in severity over the course the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 40 percent rating for lumbar disc herniation with IVDS, rated under Diagnostic Code 5242.  In light of the presence of disc disease, the provisions of Diagnostic Code 5243 are applicable.  The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  

Under the General Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.



Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

Diagnostic Code 7336 addresses hemorrhoids, external or internal.  A 0 percent rating is assigned with mild or moderate hemorrhoids.  A 10 percent rating is assigned with large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned with persistent bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114.

Diagnostic Codes 8510-8519 address ratings for paralysis of the peripheral nerves affecting the upper extremities, neuritis, and neuralgia.  Diagnostic Codes 8512, 8612, and 8712 provide ratings for paralysis, neuritis, and neuralgia of the lower radicular group.  Disability ratings of 20, 40, and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the (major) lower radicular group.  A maximum 70 percent rating is warranted for complete paralysis of the lower radicular group with all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a.

Diagnostic Codes 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia for all radicular groups (upper, middle, and lower).  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all (major) radicular groups.  A maximum 90 percent rating is warranted for complete paralysis of all radicular groups.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities amputation of the arm shall not exceed the 90 percent evaluation under Diagnostic Code 5120.  See 
38 C.F.R. §4.71a, Diagnostic Code 5120 (amputation of the arm warrants a disability rating of 90 percent).

Initial Rating for a Lumbar Spine Disability

In an October 2009 substantive appeal, the Veteran contends that a higher initial rating is warranted for lumbar disc herniation which is characterized by chronic pain, requiring multiple medications.  He contends that he has difficulty getting out of bed and difficulty walking.  He uses a cane and walker for assistance.  In a December 2013 statement, the Veteran and representative contend that hip and leg problems are complications associated with the service-connected lumbar spine disability, and should be separately rated.

After a review of all the evidence, the Board finds that range of motion measurements reported in an October 2008 VA examination are not are not consistent with contemporaneous evidence from a prior October 2007 and later February 2011 VA examinations, and are not consistent with findings from Navy medical records.  Thus, the October 2008 VA examination is not adequate for rating the spine.  The evidence of record that shows that the October 2008 VA examination is not consistent includes Navy medical records which reflect chronic symptoms of low back pain with radiation of pain, and the need of a walker or cane for ambulation.  A October 2007 VA examination, dated just prior to service separation, reflects 20 degrees forward flexion in the thoracolumbar spine, limited by pain, with additional limitations in range of motion due to weakness and lack of endurance.  These findings are consistent with the February 2011 VA examination, which reflects 15 degrees forward flexion in the thoracolumbar spine, limited by pain, with an inability to complete repeat testing.  In contrast, the October 2008 VA examination reflects 90 degrees forward flexion without pain and without additional limitations after repetitive motion.  Upon review of the October 2008 examination report, which was offered for the purpose of addressing the initial service connection claim, the Board finds that the examiner appears to have entered, by default, normal ranges of motion in all categories, inconsistent with the Veteran's disability picture.  The Board will, therefore, consider the more favorable February 2011 VA examination findings for rating lumbar disc herniation with IVDS for the entire rating period, both prior to and from February 3, 2011.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, lumbar disc herniation with IVDS has been manifested by at least 15 degrees forward flexion in the thoracolumbar spine limited by pain, with an inability to complete repetitive range of motion due to pain and instability.  For these reasons, the Board finds that for the entire rating period, prior to and from February 3, 2011, a higher initial 40 percent rating is warranted for lumbar disc herniation with IVDS under Diagnostic Code 5242.

For the entire rating period prior to and from February 3, 2011, the Board finds that the weight of the evidence is against an initial rating in excess of 40 percent is not warranted.  A higher 50 percent evaluation is assigned under Diagnostic Code 5242 for unfavorable ankylosis of the entire thoracolumbar spine.  The Board finds, with consideration of the functional limitations due to pain and instability, the disability approximates ankylosis of the thoracolumbar spine, but does not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.  Note (5) to 38 C.F.R. § 4.71a defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  

While range of motion in the spine is limited, the spine is not shown to be in fixation, and he is not shown to exhibit other factors associated with unfavorable ankylosis noted in Note (5) to 38 C.F.R. § 4.71a.  The February 2011 VA examiner specifically stated that there was no ankylosis of the spine.  Even with consideration of pain and other functional limitations, the Board finds that for the entire rating period, the Veteran's lumbar spine disability does not more nearly approximate the criteria for a higher 50 percent disability rating under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  The Board finds, therefore, that even with consideration of functional loss due to pain, for the entire rating period, range of motion of the thoracolumbar spine does not approximate unfavorable ankylosis of the entire thoracolumbar spine as required for a higher 50 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  
See 38 C.F.R. § 4.71a Note (1).  The Veteran contends that he has bilateral hip and leg pain secondary to his lumbar spine disability.  As the Board has noted in the introduction above, the Veteran is separately service connected for left lower extremity peripheral neuropathy, and the Veteran has not appealed the assigned rating; therefore, lower extremity peripheral neuropathy is not a subject of the current rating decision.  

Service connection for a right lower extremity disability and service connection for a bilateral hip disability, to include as secondary to a lumbar spine disability, are separately addressed in the discussion below.  The Board finds that the weight of the evidence does not identify current neurological impairment in the right hip or right lower extremity secondary to the lumbar spine disability to warrant separate ratings based on neurological manifestations.  The Board finds that any neurologic manifestations present in the left hip are adequately addressed by separately service-connected left lower extremity peripheral neuropathy.  

While Navy medical records and VA examinations identify the presence of radiating pain from the lumbar spine, the Board finds that this is adequately addressed by the 40 percent rating assigned for lumbar disc herniation with IVDS under Diagnostic Code 5242 based on orthopedic manifestations of a back disability, to include as due to pain.  Navy medical records and VA examinations do not identify a diagnosis of radiculopathy or neuropathy in the right lower extremity associated with the Veteran's complaints of radiating pain.  A February 2011 VA neurological examination reflects neurological impairment in the left lower extremity; however, the there was no peripheral nerve involvement in the right lower extremity shown.  The Veteran's report of radiating pain during range of motion testing was noted by the VA examiner; however, no right lower extremity peripheral nerve manifestations were identified during examination.  The Veteran had normal motor, sensory, and reflex examinations in the right lower extremity.  Accordingly, the Board finds that, for the entire rating period, a separate rating is not warranted for neurological manifestations in the right lower extremity, to include the right hip and leg.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  For the entire rating period, the Veteran's lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant a higher 60 percent evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  A February 2011 VA examination shows that the Veteran had one episode of incapacitation requiring bed rest by a physician in the last 12 months lasting two days.  Navy medical records dated from 2008 to 2012 do not otherwise reflect any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician due to the lumbar spine disability.  For these reasons, the Board finds that, for the entire rating period, the Veteran did not have incapacitating episodes, having a total duration of at least six weeks during any 12-month period, due to the lumbar spine disability to warrant a higher rating evaluation under Diagnostic Code 5243.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  In light of the foregoing, the Board finds that for the entire rating period, the criteria for an increased rating, in excess of 40 percent, for lumbar disc disease with degenerative arthritis have not been met.  38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Hemorrhoids

The Veteran is in receipt of a 0 percent disability rating for hemorrhoids prior to February 3, 2011, and a 10 percent rating thereafter.  The Veteran contends in an October 2009 substantive appeal that hemorrhoids have worsened since his initial claim, were inflamed, and bleed daily.  The Veteran was afforded an updated VA examination in February 2011 to address the current severity of his disability.  In a September 2013 statement, the Veteran and representative assert that an initial compensable rating is warranted prior to February 3, 2011, based on residual symptoms of hemorrhoids that were present.  

The Board finds that, the evidence shows that prior to February 3, 2011, hemorrhoids have been external, manifested itching, swelling, pain, and discharge, but not bleeding, thrombosis, frequent recurrence, excess redundant tissue.  Under Diagnostic Code 7336, a 10 percent evaluation is warranted if there is evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114.  A February 3, 2011 VA examination shows that the Veteran reported hemorrhoids with itching, swelling, pain and discharge.  A physical examination of the rectum sowed no bleeding, thrombosis, frequent recurrence, excess redundant tissue.  Prior to February 3, 2011, hemorrhoids were shown to be, at most, moderate in degree without evidence of thrombosis, excessive redundant tissue, or frequent recurrence.   For these reasons, the Board finds that, prior to February 3, 2011, a higher initial compensable evaluation is not warranted for hemorrhoids under Diagnostic Code 7336.  

From February 3, 2011, hemorrhoids has been external, not reducible, moderate in size, with frequent recurrence and excessive redundant tissue, but not persistent bleeding and with secondary anemia, or with fissures.  From February 3, 2011, the Veteran was in receipt of a 10 percent rating for hemorrhoids.  A higher 20 percent rating is assignable for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114

A February 3, 2011 VA examination shows that there were no fissures and no rectal bleeding on a digital rectal examination.  External hemorrhoids, stated to be moderate in size, were not reducible.  There was evidence frequent recurrence and excessive redundant tissue, but the VA examiner stated that there was no evidence of bleeding.  While the Veteran has alleged daily bleeding, May 2012 and June 2012 Navy Medical records show that bleeding happened about two times a month in association with a large bowel movement.  A May 2012 rectal examination showed no bleeding and no anal fissures.  While a June 2012 Navy Medical record noted a history of anemia associated with a gastrointestinal evaluation, anemia was not shown at the time of the evaluation, and anemia was not shown to be secondary to persistent bleeding from hemorrhoids.  In June 2012, the Veteran had a closed hemorrhoidectomy, stated to be nearly healed in July 2013.  

The Board finds that, while there is evidence of bleeding, the Veteran is not credible in identifying persistent or daily bleeding due to hemorrhoids because his statements are inconsistent with the February 2011 VA examination and rectal examinations associated with the Navy medical records which showed no bleeding on physical examination, with reported bleeding occurring approximately twice a month.  The Board finds that the reports made in Navy medical records for treatment purposes are more probative than statements submitted solely for compensation purposes.  Although the Veteran reported bleeding, bleeding is not persistent, and anemia is not shown to be associated with the hemorrhoids.  Moreover, there are no findings of fissures.  For these reasons, the Board finds that, for the entire rating period from February 3, 2011, the criteria for a higher 20 percent rating for hemorrhoids under Diagnostic Code 7336 have not been met or more nearly approximated.  Because the preponderance of the evidence is against the appeal for a higher initial rating for hemorrhoids, both prior to and from February 2, 2011, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 .

Initial Rating for Right Upper Extremity Neurological Damage,
 Prior to February 3, 2011

The Veteran contends that, prior to February 3, 2011, a higher initial rating is warranted for right upper extremity neurological damage.  The Board finds that range of motion measurements in the hand, elbow, and shoulder, reported in an October 2008 VA examination are not consistent with contemporaneous evidence from a prior October 2007, later February 2011 VA examinations, or findings from Navy medical records; thus, the examination report is not adequate for rating the right upper extremity neurological damage.  

Navy medical records dated in December 2008 and November 2009 indicate that the Veteran has a "nonfunctioning" right upper extremity due to complete loss of use of the right arm.  A October 2007 VA examination, dated just prior to service separation, reflects limited ranges of motion in the arm, elbow, wrists, and hands, and loss of motor strength and decreased sensitivity on neurological examination.  A February 2011 VA examination reflects an even greater degree of disability due to right upper extremity neurological damage.  In contrast, the October 2008 VA examination reflects normal range of motion in the arm and elbow, and normal sensory and motor examinations in the right upper extremity, despite the examiner's statement that the Veteran was unable to tie shoe laces, fasten buttons, pick up a piece of paper and tear it without difficulty in the right hand.  Upon review of the October 2008 examination report, which was offered for the purpose of addressing the initial service connection claim, the Board finds that the examiner appears to have entered, by default, normal ranges of motion in several categories, inconsistent with the Veteran's disability picture.  The Board will, therefore, consider the more favorable February 2011 VA examination findings for rating right upper extremity neurological damage prior to February 3, 2011.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period prior to February 3, 2011, right upper extremity neurological damage approximates complete paralysis of the upper, middle, and lower major radicular groups.  A February 3, 2011 VA examination shows that diagnosed reflex sympathy dystrophy affects the sympathetically mediated nerves.  However, a May 2012 VA neurological evaluation, dated just a few months after the relevant appeal period, shows that reflex sympathy dystrophy affects multiple nerves in the right upper extremity, to include the radial, median, ulnar, musculocutaneous, long thoracic nerves, and the upper, middle, and lower radicular group.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating under Diagnostic Code 8513, which addresses incomplete or complete paralysis in all radicular groups, is appropriate.  38 C.F.R. § 4.124a.

A February 2011 VA examination shows that the Veteran had significant limitation in range of motion in the right shoulder, elbow, wrist, hands, and fingers.  The Veteran was not able to conduct repetitive range of motion in the right shoulder, elbow, wrist, hands, and fingers of the due to extreme discomfort with any manipulation of the right arm, hand, and fingers.  A neurological examination also reflects abnormal motor function, decreased sensory function, and decreased reflexes in the right upper extremity.  The Veteran reported an inability to use the right hand, and the VA examiner stated that the Veteran was unable to work due to pain and limited mobility, and stated that he had difficulty with self care due to the use of only one hand.  As noted above, Navy medical records reflect a nonfunctioning right upper extremity due to complete loss of use of the right arm.  Resolving reasonable doubt in the Veteran's favor, the Board finds that right upper extremity neurological damage approximates complete paralysis of all radicular groups in the right upper extremity.  For these reasons, the Board finds that for the entire rating period prior to February 3, 2011, a higher initial 90 percent rating is warranted right upper extremity neurological damage under Diagnostic Code 8513.  38 C.F.R. § 4.124a.  

A 90 percent rating is the maximum evaluation available under Diagnostic Code 8513, therefore, a higher evaluation is not available to the Veteran under this Diagnostic Code.  The Board finds that a rating in excess of 90 percent not alternately available under the Diagnostic Codes addressing other nerves in the right (major) upper extremity.  Moreover, because a 90 percent rating under Diagnostic Code 8513 contemplates complete paralysis of the radicular groups affecting all shoulder, elbow, hand, and wrist movements, the Board finds that the assignment of separate evaluations under different Diagnostic Codes would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.124a (Diagnostic Codes 8510, 8511, and 8512 addressing the functions of the upper, middle, and lower radicular groups).  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability, hemorrhoids, and right upper extremity neurological damage are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5242, 7366, and 8513, specifically provide for disability ratings based on limitation of motion in the spine, including due to pain and other orthopedic factors; on factors such as size of hemorrhoids, bleeding, thrombosis, frequent recurrence, excess redundant tissue, reducibility, anemia and fissuring; and on the presence of neuritis, neuralgia, and incomplete or complete paralysis of the nerves of the right upper extremity.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.114, 4.124a (2013); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability has been manifested by limitations in range of motion approximating favorable ankylosis of the lumbar spine, hemorrhoids are irreducible with frequent recurrence and excess redundant tissue, and right arm neurological damage is shown to approximate complete paralysis of the nerves in all radicular groups.  These symptoms and manifestations are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered the Veteran's functional limitations noted during VA examinations.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 .  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's pain on his occupation and daily life.  Insomuch as evidence indicates that the Veteran is unable to work due to service-connected disabilities, the Board finds that these occupational limitations are adequately addressed by the separate appeal for a TDIU, which is being granted.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, hemorrhoids, and right upper extremity neurological damage, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Law and Analysis 

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the combined rating percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

For the entire rating period prior to February 3, 2011, pursuant to this Board's decision, the Board has granted a higher initial 90 percent rating for right upper extremity neurological damage, and a higher initial 40 percent rating for lumbar disc herniation with IVDS.  The Veteran is additionally service-connected for hemorrhoids and HIV, both rated at 0 percent prior to February 3, 2011.  Pursuant to this Board's decision, for the entire rating period prior to February 3, 2011, the Veteran's service-connected disabilities met the combined rating threshold criteria for the assignment of a TDIU.  During the entire rating period prior to February 3, 2011, the Veteran had a combined 90 percent rating with at least one disability rated at 40 percent or more.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The next step is to determine whether the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

The evidence of record, lay and medical, shows that, for the entire rating period prior to February 3, 2011, the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities, to include right upper extremity neurological damage and lumbar disc herniation with IVDS.  In various lay statements and during the course of treatment at the Navy Medical Center, the Veteran has reported that he has not worked since service separation in November 2007.  A February 2013 VA examiner opined that the Veteran has been unable to work due to pain and limited mobility, in the context of examining the service-connected lumbar spine disability, hemorrhoids, and right upper extremity.   Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to February 3, 2011, the Board finds that a TDIU is warranted.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the arthritis is a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 36; Gilbert, 1 Vet. App. at 57; see also Layno, 6 Vet. App. at 469.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis for Bilateral Hip and Right Leg Disabilities

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed bilateral hip disability or right leg disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  While an October 2007 VA general medical examination identified diagnoses of peripheral neuropathy, bilateral knee strain, and bilateral hip strain, this examination was dated prior to the Veteran's separation from service and prior to the relevant appeal period.  Current October 2008 and February 2011 VA examinations show no current neurological or orthopedic disability in the hips and knees.  While the Veteran reported a history of arthritis in service during the October 2007 VA examination, arthritis was not shown in x-rays of the hips and knees taken at the time of examination.  

The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Because current medical evidence, to include October 2008 and February 2011 VA examinations and Navy medical records dated from 2008 to present, do not reflect current disabilities of the hips or right leg, the Board finds that prior peripheral neuropathy in the right lower extremity and knee and hip strain resolved prior to service separation and is not currently a disability.  

During an October 2008 VA examination, the Veteran's reported a history of injury to the knees in service, described as a slip and fall in July 2007; however, the Veteran also reported that he was not symptomatic at the time of the October 2008 VA examination, and x-rays of the knees were normal.  The Veteran also described radiation of pain from the low back into the both hips and both lower extremities; however, on neurological examination, the VA examiner opined that there was no peripheral neuropathy, reasoning that motor and sensory testing of the lower extremities was grossly normal.  October 2008 x-rays of the hips, right femur, knees, and right tibia were within normal limits.  The VA examiner reasoned that for the claimed bilateral knee, leg, and hip conditions, there was no diagnosis because there was no pathology on examination that day.

Navy medical records dated in 2010 reflect complaints of lumbar spine pain radiating into the lower extremities, but do not reflect a separate neurological disability or diagnosis, such as peripheral neuropathy or radiculopathy, associated with the complaints.  Navy medical records do not include neurological testing.


A February 2011 VA examiner diagnosed peripheral neuropathy present on the left lower extremity; however, peripheral neuropathy in the right lower extremity was not indicated.  During examination, the Veteran described pain radiating into the left leg, but not the right leg.  A neurological examination, to include sensory, motor, and reflex examinations was normal in the right lower extremity with no deficits noted.  

Two VA different examiners have found, based on current neurological examinations and a review of the claims file, to include consideration of the Veteran's complaints of radiating pain, that the Veteran does not have a currently diagnosed disability of the bilateral hips or right leg.  Additionally VA x-rays dated in October 2008 and February 2011, do not reflect a current diagnosis of arthritis and no other orthopedic disability of the hips and right leg are indicated.

The Board finds that the October 2008 and February 2011 VA examinations provide probative evidence with regard to the Veteran's current diagnoses, or lack thereof, as the examinations included a review of the claims file, considered the Veteran's contentions in support of his claim, and contained a sound bases for the opinion that the Veteran did not have diagnosed bilateral hip or right leg disability based on examination and neurological and x-ray testing.  While Navy Medical records identify complaints of radiating back pain into the buttocks and lower extremities to the knees, the Veteran does not have a separately diagnosed neurological disability associated with his complaints, and Navy medical records do not include neurological evaluation or testing.  To the extent that the Veteran has 

symptoms of peripheral neuropathy present in the left hip, the Board finds that these symptoms are adequately addressed by service-connected left lower extremity peripheral neuropathy.  The weight of the evidence establishes no current left hip disability outside of the service-connected left lower extremity peripheral neuropathy.  For these reasons, the Board finds that the weight of the evidence establishes current bilateral hip disability or right leg disability.  

The Board finds that the Veteran is competent and credible in identifying symptoms of pain radiating from his lumbar spine and perceived pain in the lower extremities; however, the October 2008 VA examiner indicated that these complaints were a part of the lumbar spine intervetebral disc syndrome with no peripheral neuropathy present.  Moreover, the Veteran did not identify right lower extremity complaints in a more recent February 2011 VA examination.  Insomuch as the Veteran has attempted to establish a nexus between claimed bilateral hip and right leg disabilities through his own lay assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a neurological disability or of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The Board has, therefore, accorded greater probative weight to competent, credible, and probative evidence provided by October 2008 and February 2011 VA examiners on the question of diagnosis.

Absent a current diagnosis, the Board finds that service connection is not warranted for a bilateral hip disability and a right leg disability on either a direct or secondary 

basis.  Because the preponderance of the evidence is against the claims for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Prior to February 3, 2011, a higher initial 40 percent rating for lumbar disc herniation with IVDS is granted; a higher initial rating in excess of 40 percent for lumbar disc herniation with IVDS is denied for any period.  

A higher initial rating for hemorrhoids, in excess of 0 percent from February 3, 2011, and in excess of 10 percent thereafter, is denied. 

For the entire rating period prior to February 3, 2011, a higher initial 90 percent rating for right upper extremity neurological damage is granted. 

For the entire rating period prior to February 3, 2011, a TDIU is granted.

Service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability, is denied.  

Service connection for a right leg disability, to include as secondary to a service-connected lumbar spine disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


